PER CURIAM.
Priscilla Penne White appeals the district court’s order dismissing White’s action under 42 U.S.C.A. § 1983 (West Supp. 2000) based on motions to dismiss pursuant to Fed.R.Civ.P. 12(b)(6) filed by each Defendant except Alan Whitaker. However, we dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp. 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the order appealed here does not address all of the parties to this action it is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal as interlocutory, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.